BROWN, Judge,
dissenting.
The record shows that defendant was a drug dealer. On three separate occasions an undercover officer purchased crack cocaine from defendant. The undercover officer observed several rocks of cocaine in defendant’s possession during these three transactions. Common sense compels the conclusion that defendant, who regularly operated out of a nightclub, consistently distributed cocaine.
Defendant was 27 years old and not a youthful offender. Drug cases cannot be judged in a vacuum. Undercover operations are difficult and costly. In the instant case three buys were more than sufficient to demonstrate defendant’s trade and livelihood. We should not substitute our opinion for that of the trial court who is in the better position to determine the most appropriate sentence. I disagree with our decision and would affirm the sentence imposed.